Citation Nr: 0525401	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-26 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken jaw.  

2.  Entitlement to service connection for residuals of dental 
trauma, to include for compensation and/or for treatment 
purposes.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from August 1961 
to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO) that denied the claim of entitlement to 
service connection for residuals of a broken jaw.  The 
veteran perfected an appeal of that decision, and the case is 
ready for appellate review.  

The issue of entitlement to service connection for residuals 
of dental trauma, to include for compensation and/or for 
treatment purposes is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO and the medical 
administration service of the VA Medical Center (VAMC) via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  Evidence of a broken jaw was not shown in service, and no 
probative and competent medical evidence has been received 
which shows the current existence of residuals of a broken 
jaw or which links or relates residuals of a broken jaw 
disorder to the veteran's period of active service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for residuals 
of a broken jaw have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for residuals of 
a broken jaw that he claims that he sustained in service.  He 
alleges that he was involved in a fight in service in which 
he was "hit in the mouth by a guy wielding a dogging wrench 
(piece of pipe)."  He states that he was told to report that 
the injury had been sustained in a fall against a ladder.  He 
further argues that he has submitted private medical evidence 
supporting his allegation that in addition to the 
displacement of four of his front teeth in service, he 
sustained a broken jaw bone as well.   He believes that 
service connection should be established for residuals of a 
broken jaw on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
present pertinent laws and regulations and analyze the 
appellant's claims.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the March 2004 rating 
decision and July 2004 statement of the case which included a 
discussion of the facts of the claims, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The July 2004 statement of the case 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim as well as the law and 
implementing regulations of the VCAA.  

Further, in correspondence dated in November 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service connection for the 
disability at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran in November 2003 was given 
prior to the first AOJ adjudication of the claim, as well as 
prior to the transfer and certification of the veteran's case 
to the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.

The Board also acknowledges that the November 2003 VCAA 
notice contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claims or something to the effect that the 
veteran give VA everything he had that pertained to his 
claims.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Essentially, throughout the course of this appeal, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claims would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In this case, the RO has not provided a medical examination 
or secured a medical opinion regarding whether the veteran 
has current residuals of a broken jaw that could be related 
to service.  The Board has accordingly considered whether 
such a medical opinion should be obtained.  Significantly, 
the veteran's service records do not document the presence of 
a broken jaw in service.  Given the absence of any relevant 
disease or injury in service, any current medical opinion 
regarding a nexus between the veteran's current disability 
and his military service would be based on the appellant's 
unsupported contentions as to what occurred in service.  It 
is well-established, that a medical opinion that is based on 
a claimant's reported history is of no probative value.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); see also 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

In this case, as explained in detail below, the record is 
devoid of any evidence that the veteran had a broken jaw in 
service or at any time thereafter.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim of 
entitlement to service connection for residuals of a broken 
jaw.  Accordingly, the Board will proceed with appellate 
review.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Notwithstanding the 
lack of a diagnosis of a disability during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In Gilbert, the CAVC stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

It is the veteran's primary contention that he sustained a 
broken jaw while in service.  He claims that although the 
service medical records show that he had sustained an injury 
in a fall against a ladder, in reality, he was told to report 
it in that manner; it was actually caused by an assault with 
a pipe during a fight.  He states that service connection 
should be granted accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current residuals of a broken jaw.  The 
appellant himself asserts that he had a broken jaw in service 
and that he has current residuals thereof.  The Court, 
however, has held that a lay person, such as the appellant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Following the veteran's filing of his claim, he submitted a 
private medical statement dated in October 2003, from Dr. 
F.M.P., D.D.S., his family dental practitioner.  The 
statement describes a considerable list of the veteran's 
dental problems, including a deep bite malocclusion, evidence 
of bruxing, gingival inflammation, abrasive wear of incisals 
in linguals of certain teeth, missing teeth, restored teeth, 
fractured teeth, and distal and facial caries, as well as 
deteriorating occlusal amalgams in certain teeth.  

In the October 2003, medical statement, Dr. F.M.P. explained 
that the veteran's "chief concern was ongoing deterioration, 
which was resultant of an injury that he suffered while on 
active duty in the Navy in 1962."  The statement went on to 
explain that "by [the veteran's] description, at that time 
he had a broken jaw and suffered injuries to the anterior 
segment of his mouth."  In the description of the veteran's 
dental problems, Dr. F.M.P. noted that one of them, Tooth #9 
was previously chipped and fractured, and that the veteran 
had indicated that this had extended "back to his injury in 
the Navy".  A second involved a fracture at Tooth #10, that 
the physician noted "also was apparently a part of the 
injuries from 1962."   

At first blush, it would appear that the foregoing statement 
represents a competent medical opinion that relates the 
current existence of residuals of a broken jaw.  The Board 
must observe in that regard, however, that the 2003 statement 
of Dr. F.M.P. was expressly based upon information obtained 
directly from the veteran, and no other stated or implied 
source.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Consequently, the Board cannot accept this 
account as competent medical evidence of current residuals of 
a broken jaw injury, when the occurrence of the broken jaw 
itself was based exclusively upon the recitations of the 
claimant.  Even if, for purposes of analysis, the 2003 
medical statement were to be recognized as satisfying Hickson 
element (1), the veteran's claim fails based upon the other 
two Hickson elements.  

Specifically, with respect to Hickson element (2), there is 
no record of complaints, findings or treatment during active 
service of a broken jaw.  While there is documentation of an 
injury to the veteran's mouth in June 1962, that injury was 
characterized as a contusion to the lip caused by falling 
against a ladder resulting in the displacement of four front 
teeth.  The service medical records, including the June 1962 
injury record, shows no involvement of the jaw.  
Consequently, it must be found that there is no documentation 
that the veteran sustained a broken jaw in service.  The 
Board must therefore find that Hickson element (2) has not 
been satisfied as to the claimed disorder.  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b).  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that he has current residuals of a 
broken jaw, as noted above, the CAVC has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992 

By the same token, the observations of Dr. F.M.P. in his 2003 
medical statement also fails to provide the necessary 
competent evidence that would relate current residuals to an 
injury to the jaw sustained in service.  There is no 
indication that Dr. F.M.P. had the benefit of a review of the 
veteran's medical records, and no indication that his opinion 
was based upon anything other than the history provided by 
the veteran.  As noted above, a medical opinion premised upon 
an unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
Consequently, the Board cannot accept this account as 
competent medical evidence of current residuals of an 
inservice broken jaw injury.  

The Board has reviewed the entire body of evidence, including 
the private medical records, service medical records, service 
personnel records, the veteran's written statements, and the 
statements of the veteran's representative.  In this case, no 
competent medical evidence or opinion has been entered into 
the record which links or relates a current disability to a 
broken jaw allegedly sustained during the veteran's period of 
active service.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that he sustained a broken jaw in 
service.  Significantly, the service medical records show no 
such injury either independently, or when matched to the 
veteran's explanation of events in service.  The service 
medical record's documentation of the incident in which the 
veteran claims his jaw was broken contradicts the veteran's 
account of events.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for residuals of a broken jaw.  
As to the question of according reasonable doubt to the 
veteran's claim, on the basis of a thorough review of the 
record, it is concluded that there is no approximate balance 
of the evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
veteran had a broken jaw in service or that he has currently 
residuals of a broken jaw that was sustained in service, and 
thus against the claim for service connection for residuals 
of a broken jaw.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  Accordingly, service 
connection for the claimed disorder must be denied.


ORDER

Entitlement to service connection for residuals of a broken 
jaw is denied.  


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

When the veteran filed his initial claim of entitlement to 
service connection in September 2003, he characterized his 
claims in terms of entitlement to service connection for a 
"broken jaw with dental trauma," and entitlement to service 
connection for a "dental condition secondary to dental 
trauma."  The former claim was addressed above and was 
denied because there was no competent evidence of a broken 
jaw in service or its current residuals.  

The veteran is seeking in the latter claim, entitlement to 
service connection for residuals of dental trauma for the 
purpose of obtaining VA outpatient dental treatment and any 
service-connected compensation benefits that may be due him.  

Regulations authorize one-time dental examination and 
treatment for a service-connected noncompensable dental 
disability.  See 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
The veteran does not contend that he is entitled to one-time 
treatment; rather, he seeks VA dental treatment due to in-
service trauma, characterized as the displacement of his four 
front teeth, as well as compensation based upon service-
connected status.  The CAVC has held that a claim for service 
connection is also considered to be a claim for VA outpatient 
dental treatment.  Mays v. Brown 5 Vet. App. 302 (1996).  

Dental treatment is authorized for dental disorders due to 
in-service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.  Dental treatment is also authorized for compensable 
service-connected dental disorders.  Id.; 38 C.F.R. § 4.150 
(2004).  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis are defined as non-disabling 
conditions, and may be considered service connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  See 38 C.F.R. 
§ 3.381.

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  See 38 C.F.R. § 17.161(c).  Under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Pertinent 
dental regulations require a determination as to whether the 
dental condition was due to combat or trauma, when 
applicable.  See 38 C.F.R. § 3.381(b).

In dental cases, there are two possible agencies of original 
jurisdiction, namely, the RO and the medical administration 
service of the VAMC.  The RO handles claims for service 
connection, while the VAMC handles claims for outpatient 
dental treatment.  Both may be involved in the same case, and 
the notice of disagreement may be sent to either facility.  

In its March 2004 rating decision, the RO found that "dental 
conditions are not disabilities for VA benefits purposes."  
Essentially, this statement amounted to the denial of the 
veteran's claim for entitlement to service connection for 
residuals of dental trauma, in addition to the stated denial 
of the claim of entitlement to service connection for 
residuals of a broken jaw.  

In his May 2004, notice of disagreement, the veteran not only 
expressed disagreement with the denial of the claim of 
entitlement to service connection for residuals of a broken 
jaw, but also the denial of the claim of residuals of dental 
trauma in general.  The Board finds that this must be 
construed as a timely notice of disagreement with regard to 
the foregoing dental trauma claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 20.201, 20.302 (2004).  When there 
has been an initial RO adjudication of a claim and a notice 
of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case, and the 
RO's failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, the Board observes that additional due process 
requirements may be applied as a result of the enactment of 
the VCAA and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).



Accordingly, this case is REMANDED for the following:

1.  Issue the veteran proper VCAA notice 
with regard to the issue of entitlement 
to service connection for residuals of 
dental trauma, to include for 
compensation and/or for dental treatment 
purposes in accordance with the decision 
in Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159 (2004), 
and any other applicable legal precedent.  
This must include informing the appellant 
of the information and evidence necessary 
to substantiate his dental trauma claims, 
notice of which evidence, if any, the 
claimant is expected to obtain and submit 
and which evidence will be retrieved by 
VA; and notice that he should provide any 
evidence in his possession that pertains 
to the claims.  If additional evidence is 
received, readjudicate the issues of 
entitlement to service connection for 
residuals of dental trauma, to include 
for compensation and/or for dental 
treatment purposes.  

2.  If the benefits sought have not been 
granted, the VBA AMC should issue a 
Statement of the Case to the veteran on 
behalf of the RO and the VAMC addressing 
the issues of entitlement to service 
connection for residuals of dental 
trauma, to include for compensation 
and/or for dental treatment purposes.  
The appropriate period of time for a 
response should be afforded.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2004).  

Then, only if the appeal is timely 
perfected, the issue should be certified 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC.




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


